Exhibit 10.3

AMENDMENT

THIS AMENDMENT (“Amendment”) dated the 5th day of December, 2011, amends the
Transportation Agreement dated as of July 31, 2006 (the “Agreement”) between The
United States Postal Service (“USPS”) and Federal Express Corporation (“FedEx”).

Preamble

WHEREAS, USPS and FedEx entered into the Agreement in order to provide for the
transportation and delivery of the Products (as such term is defined in the
Agreement);

WHEREAS, the parties now desire to amend certain provisions of the Agreement to
provide an expansion of the Products as stated below;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, the parties agree as follows:

1. Commencing on December 5, 2011, and ending on December 25, 2011, with
optional days December 22, 23 and 24. Execution of each optional day will be
determined by the USPS on each optional day. USPS desires to utilize FedEx ULDs
for its peak charter operations and FedEx agrees to provide such ULDs based on
the schedule and list of charges outlined in Attachment 1. USPS agrees to pay
the ULD charges based on the presumption that two charters will operate during
this period from Memphis, TN to ANC, SJU and HNL. At the end of charter
operations, one ULD set per market will be returned to the MEM Hub or a location
within the United States agreed upon by USPS and FedEx.

2. All capitalized terms not otherwise defined in this Amendment shall have the
meanings set forth in the Agreement.

3. Except as amended by this Amendment, the terms and conditions of the
Agreement shall remain in full force and effect and are ratified and confirmed
in all respects.

IN WITNESS WHEREOF, the parties have signed this Amendment in duplicate, one for
each of the Parties, as of 5th December, 2011.

 

THE UNITED STATES POSTAL SERVICE By:   /s/ GREGORY BAYNE Title:   Contracting
Officer, Air CMC FEDERAL EXPRESS CORPORATION By:   /s/ PAUL J. HERRON Title:  
Vice President, Postal Transportation Management



--------------------------------------------------------------------------------

Peak 2011 Charter ULD Agreement

[ * ]

 

Total AMJs for the Period

   [ * ]      

Total LD3s for the Period

   [ * ]      

Optional Days AMJs

   [ * ]      

Optional Days LD3s

   [ * ]      

ULD Charges for Period

        

ULD Type

   AMJ      LD3      

Amount of containers

   [ * ]      [ * ]      

Charge per ULD

   [ * ]      [ * ]      

Total Charges Per ULD type

   [ * ]      [ * ]      

Total Charges

           [ * ]   

Assumptions:

 

1.

747 Aircraft are used for the charter operations. Each aircraft carries [ * ]
and [ * ]

 

2.

Each location requires 2 sets of ULDs, one set for the ULDs in transit and
another set at the origin to build the next movement.

 

3.

Two sets of ULDs per aircraft, [ * ] and [ * ], are the amount of containers
charged per day.

 

4.

[ * ]

 

5.

The amount of ULDs charged is based on [ * ], [ * ], and [ * ] as outlined above

 

6.

If optional days are exercised, the same rates will apply

 

7.

Optional days by market: HNL—Dec. [ * ]; ANC—Dec. [ * ]; SJU— Dec. [ * ]

 

7.

The amounts charged per container type are AMJ—[ * ] and LD3s—[ * ]

 

*

Blank spaces contained confidential information which has been filed separately
with the Securities and Exchange Commission pursuant to Rule 24b-2 under the
Securities Exchange Act of 1934, as amended.